IN THE SUPREME COURT OF THE STATE OF NEVADA

 

STEVEN J. BANK, EX REL. EFREN No. 84574
GONZALEZ-RIVERA AND OTHERS

SIMILARLY SITUATED,

Petitioners, i f Lo c= Dp
vs.

MAYOR CAROLYN GOODMAN; AND MAY 19 202?
CITY OF LAS VEGAS CITY COUNCIL, eLPNAIcTIT ixcaone
Respondents, = SUPREME COURT
and DEPUTY CLERK
DESTINY HOMES, LLC,

Real Party in Interest.

 

ORDER DENYING PETITION

FOR WRIT OF MANDAMUS OR PROHIBITION

This emergency, pro se, original petition for a writ of mandamus
or prohibition seeks to preclude the Las Vegas City Council from
considering and/or approving a rezoning request.!

Having considered the petition and supporting documents, we
conclude that petitioner has not demonstrated that our extraordinary and
discretionary intervention is warranted. See Pan v. Eighth Judicial Dist.
Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004); Smith v. Eighth Judicial
Dist. Court, 107 Nev. 674, 677, 679, 818 P.2d 849, 851, 853 (1991). As we

 

{Although petitioner’s affidavit was not notarized, it appears that he
otherwise meets the NRAP 24 requirements, and we therefore grant his
motion to proceed in forma pauperis and waive the filing fee. NRAP 21(e).

We decline to treat this petition as an emergency, however, as
petitioners NRAP 27(e) certificate fails to explain why relief is needed by
the requested relief date. See TRP Fund VI, LLC v. PHH Mortg. Corp., 138
Nev., Adv. Op. 21, 506 P.3d 1056 (2022).

Supreme Court
oF
Nevapa

(0) MTA a ieee

 

 
noted with respect to petitioner’s prior petition raising the same issues, see
Docket No. 84497, challenges to administrative zoning decisions may be
made in the district court. See Kay v. Nunez, 122 Nev. 1100, 1105, 146 P.3d
801, 805 (2006); Round Hill Gen. Improvement Dist. v. Newman, 97 Nev.
601, 604, 637 P.2d 534, 536 (1981). Thus, once the City Council has
rendered a final decision, petitioner may challenge that decision, including
the issues he raises here, in the district court, and the availability of that
legal remedy precludes writ relief. See Pan, 120 Nev. at 224, 88 P.3d at 841
(explaining that writ relief is available only when there is no plain,
adequate, and speedy legal remedy and noting that an appeal is generally
considered a legal remedy precluding writ relief). Further, non-attorneys
may not represent another person’s interests before this court, Guerin v.
Guerin, 116 Nev. 210, 214, 993 P.2d 1256, 1258 (2000), and the use of “ex
rel.” to show that petitioner is bringing suit on behalf of Efren Gonzalez-
Rivera and others is improper here. See Ex rel., Black's Law Dictionary
(11th ed. 2019) (“A suit ex rel. is typically brought by the government upon
the application of a private party (called a relator) who is interested in the
matter.”).

Accordingly, we

ORDER the petition DENIED.

9,

“fot

> oe

 

 

 

 

Parraguirre
/ A Lash. J. Ahad J.
Hardesty Stiglich
Supreme Court
OF
NevaDA
(0) 147A Bo 9
ec: Steven J. Bank
Las Vegas City Attorney
Kaempfer Crowell/Las Vegas

Supreme Court
OF
Nevapa

(O} 1947A |